COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00132-CV


In re Carla Lorene Cox                  §    Original Proceeding

                                        §    From the 235th District Court

                                        §    of Cooke County (14-00439)

                                        §    November 5, 2015

                                        §    Opinion by Justice Walker

                                        §    Dissent by Justice Sudderth

                                        §    (en banc)


                JUDGMENT ON REHEARING EN BANC

      Having granted relator’s motion for rehearing en banc, we withdraw our

July 23, 2015 opinion and judgment and substitute the following.

      This court has considered the petition for writ of mandamus filed by Relator

Carla Lorene Cox. We conditionally grant in part Relator’s petition for writ of

mandamus. Writ will issue only if Respondent fails to withdraw her order denying
Relator’s motion to disqualify Cary Piel and fails to issue an order disqualifying

Cary Piel from acting as a special prosecutor in Relator’s prosecution.

      It is further ordered that all parties shall bear their own costs of this

proceeding, for which let execution issue.

                                    SECOND DISTRICT COURT OF APPEALS


                                    By _/s/ Sue Walker____________________
                                       Justice Sue Walker